Citation Nr: 0914110	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-25 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which granted service connection for 
bilateral plantar fasciitis and assigned a noncompensable 
evaluation effective November 6, 2003.  The RO in Montgomery, 
Alabama currently has jurisdiction of the claim.

In November 2003, the Veteran testified before a Decision 
Review Officer (DRO) at the Montgomery, Alabama RO.  A 
transcript of that hearing is of record.

The claim was remanded by the Board in December 2007 for 
additional development.  The actions directed by the Board 
have been accomplished to the extent possible and the matter 
has been returned to the Board for appellate review.  

In an April 2008 VA Form 21-4138, the Veteran indicated that 
she wished to file a claim for entitlement to service 
connection for asthma.  As review of the claims folder does 
not reveal that the RO has addressed this issue, it is 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is manifested 
by subjective complaints of constant pain, swelling and 
tenderness, and objective evidence of tender tight plantar 
fascia and mild loss of function due to pain.  

2.  There is no objective evidence of marked deformity such 
as pronation or abduction and characteristic callosities 
caused by the Veteran's bilateral plantar fasciitis.  



CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, and no 
higher, for service-connected bilateral plantar fasciitis, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Service connection for bilateral plantar fasciitis was 
granted with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276 effective November 6, 
2003.  See May 2004 rating decision.  



The Veteran contends that she is entitled to a compensable 
rating as a result of constant foot pain.  In pertinent part, 
she describes constant pain from the heels to the balls of 
her bilateral feet and reports having to walk on the side of 
her feet.  The Veteran also reports that the bottoms of her 
feet are tender to touch and that her feet swell.  She denied 
wearing any orthopedic-type shoes but indicated wearing 
tennis shoes and Birkenstock sandals.  The Veteran described 
a tissue, rather than a bone-type, pain, and reported that 
her feet no matter whether she is sitting, standing or 
walking but that they hurt more when in use.  See August 2005 
hearing transcript.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in March 2004, at which time she reported that 
she was told she had stress fractures during service and that 
she had recently been diagnosed with plantar fasciitis.  She 
indicated that her right foot bothered her more than her 
left.  Physical examination of the Veteran's feet revealed 
tenderness over the first and second metatarsal bones, left 
greater than right, as well as tender tight plantar fascia of 
both feet, right greater than left.  The examiner reported 
that x-ray showed hallux valgus.  The Veteran was diagnosed 
with plantar fasciitis, right greater than left.  The 
examiner indicated that there was mild loss of function due 
to pain.  

Private treatment records from Dr. J.W. McKee reveal that the 
Veteran has been treated for pain in the left first 
metacarpophalangeal joint (MPJ) and diagnosed with hallux 
valgus with hallux rigidus functional.  See February 2004 
record.  The Veteran underwent a McBride's bunionectomy with 
cheilectomy of the left first metatarsal.  See April 2004 
record.  She received post-operative treatment and in August 
2004, was noted to have pain focused on the plantar aspect of 
the first MPJ with palpable medial sesamoid with tenderness 
on range of motion and on direct palpation.  The Veteran 
reported that she felt better when she favored the foot 
laterally and got pressure off the ball of the first 
metacarpal phalangeal (MP) joint.  It was noted that the 
Veteran was wearing arch supports, which she reported were 
not addressing her problem.  The first MPJ was reported to 
have great range of motion.  Dr. McKee recommended 
accommodative orthotics with first metahead relief and anti-
inflammatories as needed.  




An April 2005 opinion provided by Dr. H.G. Mitchell reveals 
that the Veteran's service-connected plantar fasciitis is not 
related to her current foot problem of hallux valgus.  Dr. 
Mitchell provided information regarding both conditions that 
indicated plantar fasciitis involves the fascia and deeper 
subcutaneous tissues and muscle whereas hallux valgus, with 
its accompanying bunion, is a common deformity of the 
forefoot (bone, not tissue).  

Diagnostic Code 5276 provides the rating criteria for 
acquired flatfoot.  A noncompensable evaluation is assigned 
for mild flatfoot: symptoms relieved by built-up shoe or arch 
supports.  A 10 percent evaluation is warranted for moderate 
flatfoot; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral.  Higher ratings are 
provided for severe bilateral flatfoot with objective 
evidence of marked deformity such as pronation or abduction, 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities (30 percent) 
and pronounced bilateral flatfoot manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances (50 percent).  

The Board finds that the evidence of record supports the 
assignment of a 10 percent evaluation for the Veteran's 
service-connected bilateral plantar fasciitis under 
Diagnostic Code 5276, effective from November 6, 2003.  
During the March 2004 VA examination, the Veteran's feet were 
tender over the first and second metatarsal bones, both feet 
had tender tight plantar fascia.  In August 2005, the Veteran 
testified that she has bilateral foot tenderness and constant 
pain from the balls of her feet to her heels.  She also 
indicated that the pain was in the tissue of her feet rather 
than the bones.  Based on the foregoing, the Board finds that 
the Veteran has described symptoms that more nearly 
approximate the criteria for a 10 percent evaluation.  More 
specifically, she has described pain on manipulation and use 
of the bilateral feet.  In addition, the VA examiner found 
that the Veteran had mild loss of function due to pain.  For 
these reasons, the assignment of a 10 percent evaluation is 
warranted.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).

The evidence of record, however, does not support the 
assignment of a rating in excess of 10 percent at any time 
since November 6, 2003.  While the Veteran has reported 
accentuated pain on manipulation and use and swelling on use, 
there is no objective or subjective evidence of marked 
deformity such as pronation or abduction and characteristic 
callosities caused by the Veteran's bilateral plantar 
fasciitis, as is required to meet the next higher rating of 
30 percent.  In addition, pain was only found to cause mild 
loss of function at the time of the VA examination.  See 
March 2004 VA C&P examination report; records from Dr. McKee; 
August 2005 hearing transcript.  

The rating schedules represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.




The symptoms associated with the Veteran's service-connected 
bilateral plantar fasciitis are not shown to cause any 
impairment that is not already contemplated by the rating 
criteria, and the Board finds that the rating criteria 
reasonably describe the Veteran's disability.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Prior to the issuance of the May 2004 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of her and VA's respective duties in obtaining 
evidence.  See December 2003 letter.  The Veteran was also 
provided notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of 
the type of evidence necessary to establish an effective 
date.  See March 2006 letter.  The claim was readjudicated in 
a June 2008 supplemental statement of the case.  

With respect to the claim for an increased rating, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess, supra; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, 
the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the Veteran's service and private treatment records have 
been obtained and she was afforded an appropriate examination 
in connection with her claim.  The Board notes that the claim 
was remanded in December 2007 for the purpose of obtaining 
additional private treatment records and to afford the 
Veteran a more contemporaneous VA examination to assess the 
current severity of her service-connected disability.  The 
Appeals Management Center (AMC) made the appropriate effort 
to obtain the private records and attempted to schedule the 
Veteran for the requested examination at several VA 
facilities after it received notice that she had moved.  See 
letters dated February 2008, April 2008 and May 2008.  Review 
of the claims folder reveals that the Veteran did not respond 
to the request for private treatment records.  It further 
reveals that she did not report for the scheduled 
examinations.  She indicated that she was unable to keep a 
May 2008 appointment and then went to the wrong location in 
June 2008.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

An initial rating of 10 percent, and no higher, for service-
connected bilateral plantar fasciitis is granted, subject to 
the criteria governing payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


